Citation Nr: 0011311	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-12 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from September 1986 to 
November 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating action that denied, inter 
alia, a claim for service connection for service connection 
for schizophrenia.  The veteran appealed that denial to the 
Board.  During the pendency of the appeal, he had a hearing 
before a hearing officer at the RO.


REMAND

On the July 1998 VA Form 9 (Appeal to the Board of Veterans' 
Appeals) filed, with the RO, as a substantive appeal, the 
veteran indicated that he wished to appear personally in 
Washington, D.C., before the Board.  A Board hearing was 
scheduled for May 3, 2000.  However, in April 2000, he 
informed his representative that he was unable to come to 
Washington, and expressed his desire for a hearing before a 
traveling Member of the Board at the RO (Travel Board 
hearing).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
Travel Board hearing at the earliest 
possible opportunity.  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 



